Citation Nr: 0936403	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
herniated disc at L4, L5, and S1 prior to September 23, 2008, 
and to an evaluation in excess of 40 percent from September 
23, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1952 to November 
1955, and from September 1963 to May 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision by the 
RO which denied, in part, an increase in the 20 percent 
evaluation then assigned for the Veteran's low back 
disability.  In July 2007, a hearing was held at the RO 
before a member of the Board.  The Board remanded the appeal 
for additional development in November 2007.  By rating 
action in October 2008, the RO assigned an increased rating 
to 40 percent for the Veteran's low back disability; 
effective from September 23, 2008, the date of VA examination 
showing increased disability.  38 C.F.R. § 3.400(o)(2).  

With the assignment of a 40 percent rating for the Veteran's 
low back disability by the RO in October 2008, his combined 
rating is now 70 percent.  The Board notes, however, that the 
March 2009 notice letter did not include any information 
concerning entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).  As a 
claim for TDIU was finally denied by the RO during the 
pendency of this appeal, the Board finds that a new claim of 
entitlement to TDIU is reasonably raised.  Accordingly, this 
matter is brought to the attention of the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Prior to September 23, 2008, the Veteran's low back 
disability is manifested by chronic pain, limitation of 
flexion to a minimum of 50 degrees and a total range of 
motion greater than 120 degrees without muscle spasm, 
guarding, abnormal gait or spinal contour; additional 
functional loss of use due to pain, weakness, fatigability, 
or incoordination to a degree commensurate with the criteria 
for a higher evaluation is not demonstrated.  

3.  From September 23, 2008, the Veteran's low back 
disability is manifested by pain and limitation of flexion to 
30 degrees or less; unfavorable ankylosis of the entire spine 
or additional functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with 
the criteria for a higher evaluation is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for herniated disc at L4, L5, and S1 prior to September 23, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293 (prior to 
9/26/03) and 5243 (from 9/26/03).  

2.  The criteria for an evaluation in excess of 40 percent 
for herniated disc at L4, L5, and S1 from September 23, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5293 (prior to 9/26/03) 
and 5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  See also, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (rev'd in part) Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter notified him that he must submit medical 
evidence that showed that his disability had increased in 
severity, provided examples of the types of evidence the 
Veteran could submit, and informed him that VA would assist 
him in obtaining any such evidence.  There was no reference, 
however, to the effect of the condition's worsening had on 
his employment nor did the letter include the diagnostic 
criteria for establishing a higher rating for his low back 
disability.  

Concerning the effect of the condition's worsening on his 
employability, the Veteran testified that he has not worked 
since 1979 due to multiple disabilities.  Further, the 
Veteran was provided with the appropriate rating criteria in 
the statement of the case (SOC) in December 2006, and 
supplemental statement of the case (SSOC), dated in January 
2009.  The Veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that his disability had worsened, of what evidence was 
necessary for higher evaluation, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at a hearing at the RO before a member of the Board in June 
2007, and was examined by VA at least twice during the 
pendency of this appeal.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case were adequate and were predicated on a review of the 
claims folder and the medical records contained therein.  The 
reports included a description of the history of the 
Veteran's symptomatology regarding the disability at issue, 
and a discussion and analysis of all clinical and diagnostic 
findings.  

Based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit in this case and, based on 
his contentions as well as the communications provided to him 
by VA, it is reasonable to expect that he understands what is 
needed to prevail.  The Board finds that the essential 
fairness was maintained in this case as the Veteran 
demonstrated an understanding of the evidence required to 
substantiate the higher rating sought and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The criteria were discussed in the heretofore 
mentioned SOC, and the reasons as to why a higher rating was 
not warranted under the appropriate criteria were identified.  
Based on the foregoing, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on his claim 
for an increased rating, and that VA has essentially complied 
with the procedural requirements of 38 U.S.C.A. §§ 5104, 
7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (rev'd in part) Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

Regarding the June 2007 Travel Board hearing, the Veteran was 
advised by letter dated in July 2009, that the Board member 
who conducted that hearing was no longer at the Board.  The 
Veteran was offered an opportunity for another hearing and 
was advised that if he did not respond within 30 days, the 
Board would assume that he did not want another hearing and 
that his appeal would be adjudicated.  No further 
correspondence has been received from the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or further hearing 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Low Back Disability

At the time of receipt of the Veteran's claim for an 
increased rating in February 2004, his low back disability 
was rated 20 percent disabling under Diagnostic Code (DC) 
5293 since 1984.  By rating action in August 2004, the RO 
denied an increased rating based on the evidence of record, 
including the findings from a July 2004 VA examination.  
Following a VA examination in September 2008, the Veteran was 
assigned an increased rating to 40 percent, effective from 
date of the VA examination.  Therefore, the issue currently 
on appeal is whether the Veteran is entitled to an evaluation 
in excess of 20 percent prior to September 23, 2008, and to 
an evaluation in excess of 40 percent from September 23, 
2008.  

Initially, it should be noted that VA regulations allow for 
the assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must 
review the evidence of record from February 2003, to 
determine if there was an ascertainable increase in the 
Veteran's low back disability.  In so doing, the Board must 
also consider all potentially applicable regulations 
pertaining to rating disabilities of the spine.  

During the pendency of the appeal, the regulations pertaining 
to rating disabilities of the spine were amended.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the Veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the Veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that the neither rating criteria 
was more advantageous to the Veteran.  

At the time of receipt of the Veteran's claim and prior to 
September 26, 2003, DC 5293 (intervertebral disc syndrome), 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. DC 5293, (effective from September 
23, 2002).  

Under DC 5293, based on incapacitating episodes, a 10 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation was 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 
2002).  

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

Also, prior to September 26, 2003, other potentially 
applicable rating codes, included DCs 5285 (residuals of 
vertebra fracture), 5287 (ankylosis), and 5290 (limitation of 
motion of the cervical spine).  Under DC 5290, a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  

The Board notes that the Rating Schedule was not revised with 
respect to those provisions governing arthritis such as DC 
5010 and 5003.  According to DC 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under this Code, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Id. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, to institute a general rating formula 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Factual Background

When examined by VA in July 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings on examination.  The Veteran reported a 
history of back surgery in the 1980's and treatment at the 
pain clinic several years earlier, but denied any recent 
evaluation or treatment for his low back disability.  The 
Veteran complained of low back pain daily, particularly on 
prolonged standing, sitting, or rotation of the left hip, 
radiating into the lateral portion of both thighs with 
numbness in his feet, but denied any numbness in his legs.  
The Veteran reported that he walked on a treadmill for 20 
minutes three times a week and did some stretching exercises 
that he learned from physical therapy.  He reported that he 
was able to do some housework, perform the normal functions 
of daily living, and drive his automobile.  

On examination, the Veteran's posture and gait were within 
normal limits, and curvature of the lumbar spine was normal.  
The examiner noted that the Veteran was unable to forward 
flex completely, due to abdominal obesity.  Forward flexion 
was to 75 degrees with pain in his legs, which was improved 
on repetitive motion from about 50 degrees.  Extension was to 
20 degrees with pain, lateral bending was to 15 degrees on 
the right and to 25 degrees on the left, unchanged on 
repeated motion.  Rotation was to 40 degrees, bilaterally and 
there was no muscle spasm or tenderness to palpation over the 
paravertebral muscles.  The Veteran had normal heel, toe, and 
tandem walk and monofilament sensation was intact over the 
feet.  Straight leg raising was negative, and deep tendon 
reflexes were difficult to elicit due to his obesity.  There 
was no muscle wasting or atrophy and strength was 5/5 in the 
lower extremities.  The examiner commented that there was no 
evidence of fatigue, incoordination, or weakness affecting 
the Veteran's range of motion.  X-ray studies revealed 
moderate to marked degenerative changes in the posterior 
lower lumbar spine from L4 through S1.  The diagnosis was 
degenerative disc disease at L4-5 and L5-S1.  The examiner 
commented that there was no evidence of radiculopathy on 
examination.  

A VA MRI with and without contrast in September 2004, 
indicated that there was significant interval change from the 
study in September 2001, and showed a moderate degree of 
degenerative and developmental stenosis of the spinal canal 
at the L1-2 and L2-3 levels with moderate size disc extrusion 
on the right at L4-5.  There were postoperative changes on 
the left at L5-S1 and possibly a small foraminal or lateral 
recess protrusion on the right at L5-S1.  Fatty infiltration 
of the filum was also noted, although the cord did not appear 
to be tethered.  

A private EMG/NCV study, dated in October 2004, revealed 
normal strength, intact sensation without definitive change 
from foot to ankle, and reflexes decreased at the knees.  The 
impression was diffuse slowing of both sensory and motor 
conduction studies diagnostic of poly peripheral neuropathy, 
but no electrodiagnostic evidence of L2-S1 radiculopathy.  

The Veteran's complaints and the clinical and diagnostic 
findings on the numerous VA neurological outpatient notes 
from October 2004 to 2007, and on neurological examination in 
June 2005, were not manifestly different and showed no 
evidence of a neurological disorder related to the service-
connected low back disability.  On VA neurological 
examination in June 2005, the examiner indicated that the 
claims file was reviewed and included a description of the 
Veteran's complaints and medical history.  The Veteran 
reported neuropathy primarily involving his right lower 
extremity for the past year.  The examiner noted that an EMG 
study in October 2004 did not show any radiculopathy or 
neuropathy coming from the lumbar spine.  Although the study 
showed some involvement of the right peroneal and tibial 
nerve, there was no evidence of neuropathy from the lumbar 
spine.  The Veteran had full range of motion of the joints of 
both lower extremities with some generalized discomfort.  
Repetitive motion did not decrease function but did increase 
the Veteran's pain in the right lower extremity.  Reflexes in 
the lower extremities were equal, bilaterally and sensation 
was intact.  

On VA examination of the spine in September 2008, the 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints 
and medical history.  The Veteran complained of chronic back 
pain radiating into his lower extremities on a daily basis, 
but denied any incapacitating episodes.  On examination, 
there was evidence of spasm, guarding, weakness, tenderness, 
and pain on motion, but no muscle atrophy.  Strength was 4/5 
throughout the lower extremities, knee and ankle jerk was 1+ 
bilaterally and sensation was intact.  Forward flexion was to 
20 degrees, extension to 10 degrees, right and left lateral 
bending to 5 degrees, and rotation was to 10 degrees, 
bilaterally.  The Veteran reported back pain at rest and 
throughout all movements.  The examiner noted that repeated 
motion increased the Veteran's pain but did not cause any 
additional limitation of motion of the lumbar spine.  The 
examiner also noted that there was some weakness, fatigue, 
and lack of endurance, but that the main limitation was 
secondary to pain.  The diagnosis was degenerative disc 
disease of the lumbar spine.  

Analysis

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions and his testimony from the June 2007 
Board hearing, the VA outpatient notes from 2002 to 2007, and 
the findings from the VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  



Rating Criteria in Effective Prior to September 26, 2003

The objective findings on the VA examination and outpatient 
notes prior to the September 2008 VA examination, were not 
materially different and showed no more than moderate 
limitation of motion of the lumbosacral spine even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45.  
While there was evidence of degenerative changes and 
intervertebral disc syndrome (IDS), there was no objective 
evidence of any abnormal neurological findings, and no more 
than moderate limitation of motion of the lumbosacral spine.  
Thus, a 20 percent evaluation is the appropriate rating for 
moderate limitation of motion of the lumbosacral spine under 
the old rating schedule pursuant to DC 5290.  

Additionally, the Veteran did not claim nor does the evidence 
show any incapacitating episodes (periods of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician) at anytime during the pendency of 
this appeal.  Therefore, an evaluation in excess of 20 
percent based on the total duration of incapacitating 
episodes is not warranted under the rating criteria for DC 
5293 in effect prior to September 26, 2003.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
prior to September 26, 2003, and under the revised orthopedic 
rating criteria and any applicable neurologic rating criteria 
from September 26, 2003.  

In this regard, the Board notes that there was no evidence of 
signs or symptoms of radiculopathy compatible with sciatic 
neuropathy or other neurological abnormalities associated 
with the service-connected low back disability on any of the 
VA examinations discussed above or on any of the outpatient 
notes during the pendency of this appeal.  Although the 
Veteran complained of chronic pain and numbness in his lower 
extremities and was noted to have some neuropathy involving 
the peroneal and tibial nerve of the right lower extremity, 
EMG studies showed no evidence of any radiculopathy or 
neuropathy related to the service-connected lumbosacral 
spine.  As there is no objective evidence of any neurological 
symptomatology associated with the service-connected low back 
disability, there is no basis to assign a separate rating 
under any of the applicable neurological rating codes.  
Therefore, a compensable evaluation would not be warranted 
under DC 8520 for mild incomplete paralysis of the sciatic 
nerve.  Thus, consideration of separately evaluating and 
combining the neurologic and orthopedic manifestations of the 
Veteran's low back disability would not result in a higher 
rating at anytime during the pendency of this appeal.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 20 percent was also 
possible if there was vertebral fracture with cord 
involvement where the Veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

In this case, there was no evidence of vertebral fracture 
with cord involvement, or unfavorable ankylosis of the spine 
with or without marked deformity at anytime during the 
pendency of the Veteran's appeal.  Therefore, an evaluation 
in excess of the 20- and 40 percent ratings under the 
potentially applicable rating codes (DC 5285, 5286, or 5287), 
in effect prior to September 26, 2003, is not warranted.  

Rating Criteria in Effect From September 26, 2003

Under the new General Rating Formula for Disease and Injuries 
of the Spine based on total limitation of motion; effective 
from September 26, 2003, a 40 percent rating is warranted if 
the evidence showed forward flexion of the thoracolumbar 
spine to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  Here, the Veteran's forward 
flexion was greater than 40 degrees.  Other than complaints 
of pain and weakness, the objective findings did not show any 
neurological abnormalities or any additional impairment 
associated with the lumbar spine.  Therefore, an evaluation 
in excess of 20 percent is not warranted under the General 
Rating Formula prior to the VA examination in September 2008.  

From September 23, 2008, the objective evidence showed a 
significant decrease in the Veteran's range of motion of the 
lumbosacral spine with forward flexion to no greater than 20 
degrees, and a combined range of motion of 60 degrees.  Under 
the General Rating Formula, the Veteran's low back disability 
from September 23, 2008, equates to no more than a 40 percent 
evaluation.  

As discussed above, there was no objective evidence of any 
neurological symptomatology and, therefore no basis to assign 
a separate rating under any of the applicable neurological 
rating codes.  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the Veteran's low 
back disability, a combined evaluation in excess of 40 
percent from September 23, 2008, is not warranted.  Likewise, 
the Veteran does not claim nor do the medical reports of 
record show any incapacitating episodes.  Thus, a rating in 
excess of 40 percent from September 23, 2008, based on 
incapacitating episodes is not warranted.  

Additionally, there was no objective evidence of any 
associated abnormalities, such as bowel or bladder impairment 
which would provide a basis for assigning a separate rating 
under Note 1 at anytime during the pendency of this appeal.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, the question of functional loss due to pain 
and other related factors was specifically addressed on the 
two VA examinations during the pendency of the appeal.  While 
the Veteran had some decreased motion of the spine when 
examined by VA in July 2004, the examiner found no additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance on repetitive use.  There was no evidence of 
muscle weakness, atrophy or any neurological impairment 
referable to the lumbosacral spine.  Prior to September 23, 
2008, the objective evidence did not show more than moderate 
limitation of motion when pain is considered, and no 
objective signs or manifestations of any additional 
functional impairment.  Applying the appropriate diagnostic 
codes to the facts of this case, the objective assessment of 
the Veteran's impairment from his low back disability does 
not suggest that he had sufficient symptoms so as to a 
warrant an evaluation in excess of 20 percent prior to 
September 23, 2008.  

Similarly, while the Veteran was reported to have additional 
functional impairment due to pain and lack of endurance on 
the most recent examination in September 2008, an evaluation 
in excess of 40 percent could be assigned only if the 
resulting functional loss was commensurate with unfavorable 
ankylosis of the entire thoracolumbar, or the entire spine.  
Here, the Veteran is not shown to have a corresponding 
functional loss.  The evidence showed that the Veteran 
maintains some motion of the lumbosacral spine, albeit with 
pain even at rest.  

As noted under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Other than the Veteran's report of pain, there was no 
evidence of visible behavior or adequate pathology to suggest 
that any additional functional impairment was commensurate 
with the criteria necessary for a higher evaluation.  

From September 23, 2008, the Veteran is shown to have 
significant limitation of motion of the spine and some 
diminished strength in his lower extremities, but no muscle 
atrophy or any neurological impairment referable to the 
lumbar spine.  While the Veteran clearly has some functional 
limitation of motion of the lumbar spine, there is no 
evidence that he has difficulty walking due to limited line 
of vision or other functional limitation associated with his 
low back disability.  The evidence does not show that the 
Veteran's low back disability is equivalent to complete bony 
fixation or unfavorable ankylosis of the entire spine.  
Accordingly, the Board finds that an evaluation in excess of 
40 percent based on additional functional loss due to the 
factors set forth above is not demonstrated.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that 
he has sufficient symptoms so as to an warrant evaluation in 
excess of 20 percent prior to, or to an evaluation in excess 
of 40-percent from September 23, 2008, respectively.  
Accordingly, the Board finds that the 20- and 40 percent 
evaluations assigned for the Veteran's low back disability 
prior to and from September 23, 2008, accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher rating.  
Accordingly, an increased evaluation is not warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran has not 
worked since he retired from military service in 1979.  The 
Veteran does not claim nor does the record show any periods 
of hospitalization for his low back disability, nor is there 
any objective evidence of marked interference with employment 
due solely to the service-connected low back disability.  In 
this case, the manifestations of the Veteran's back 
disability are consistent with the schedular criteria, and 
there is no objective evidence that the manifestations of his 
low back disability are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from the Veteran's low back disability would be in excess of 
that contemplated by assigned evaluation.  Therefore, 
referral of this case for extraschedular consideration is not 
in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In light of the discussion above, the Board finds that the 
20- and 40 percent evaluations assigned for the Veteran's low 
back disability prior to and from September 23, 2008, 
respectively, accurately depicts the severity of the 
condition during the relevant rating periods on appeal, 
including the one year period prior to receipt of the 
Veteran's claim, and there is no basis for higher staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  




ORDER

An evaluation in excess of 20 percent prior to September 23, 
2008, and to an evaluation in excess of 40 percent from 
September 23, 2008, for herniated disc at L4, L5, and S1, is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


